Citation Nr: 0419046	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In June 2001, the Board reopened 
the veteran's previously denied claim and remanded the de 
novo claim back to the RO for further action.

The veteran has also initiated an appeal of the RO's January 
2004 denial of entitlement to service connection for multiple 
swollen and painful joints and was issued a Statement of the 
Case as to this claim in May 2004.  To date, however, the RO 
has not received a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or a similar correspondence that might be construed 
as a Substantive Appeal as to this issue.  Accordingly, this 
matter is not before the Board on appeal at the present time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 2001, the RO reopened the veteran's claim for service 
connection for a right knee disorder on the basis of a July 
2000 private medical statement suggesting a causal 
relationship between the veteran's current disorder and an 
in-service injury.  In remanding this case, the Board left 
open the option for a further VA examination of the veteran.  
It is apparent from an April 2004 Supplemental Statement of 
the Case that such an examination was not afforded to the 
veteran because "[s]ervice medical records are silent for 
any type of injury or treatment for the right knee."  

Nevertheless, a VA examination, with an etiology opinion, is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In the present case, the veteran is 
competent to testify as to the incurrence of an in-service 
injury, and there is a post-service opinion relating a 
current disorder to service.  As such, the Board finds that 
it is essential that a further VA examination be afforded to 
the veteran.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination, conducted by an 
examiner who has reviewed the entire 
claims file in conjunction with the 
examination.  Based on the claims file 
review and the examination findings, this 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a current right knee 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, a Supplemental Statement of the 
Case addressing the issue of entitlement 
to service connection for a right knee 
disorder should be issued.  The veteran 
and his representative should be allowed 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



